DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Nakamura et al. (JP 3769904, cited from the English translation provided by SEARCH) discloses an analysis device that realizes some functions of an analysis system (a management apparatus that manages information related to replacement of each unit in the analysis apparatus) ([0001]), comprising: 
a sub-control circuit 20 (control unit 20) ([0016], see fig. 1) that is configured to perform general-purpose operation control of the analysis device (control unit that centrally controls the operation of the units) ([0009]), is communicable with the main control circuit (see fig. 1), and has a backup information storage area for storing backup information 18a-18d (the control unit 20 reads/writes the storage contents of the ROM reading unit 21… for reading the storage contents of the ROMS 18a to 18d via the control signal lines connected to the units) ([0016], see fig. 1);
a backup execution part 22 (RAM 22) ([0016], see fig. 1) that is configured to execute backup for storing the backup information (The RAM 22 can use various memories that can retain the stored contents… and that can repeatedly perform the write operation) ([0016], see fig. 1).
However, the prior art neither teaches nor fairly suggests claimed limitations as follows:
a main control circuit that has a calibration information storage area for storing calibration information unique to the analysis device, and is configured to perform operation control unique to the analysis device using the calibration information;
a sub-control circuit which has a backup information storage area for storing backup information which is the same as the calibration information stored in the calibration information storage area; 
a backup execution part that is configured to execute backup for storing the backup information which is the same as the calibration information stored in the calibration information storage area, in the backup information storage area;
a restoration execution part that is configured to execute restoration for restoring the calibration information in the calibration information storage area based on the backup information stored in the backup information storage area of the sub-control circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                           

/JENNIFER WECKER/Primary Examiner, Art Unit 1797